The First Bancorp Reports First Quarter Results DAMARISCOTTA, ME, April 21 – The First Bancorp (Nasdaq: FNLC), today announced unaudited results for the quarter ended March 31, 2010. Net income was $2.7 million, up $22,000 or 0.8% from the previous quarter, and earnings per common share on a fully diluted basis of $0.24 were even with the previous quarter. Compared to the same period in 2009, net income was down $1.0 million or 28.0% and earnings per common share on a fully diluted basis were down $0.13 or 35.1%. “While our earnings remain healthy, managing the risk profile of the Bank was the primary focus in the first quarter,” noted Daniel R. Daigneault, the Company’s President & Chief Executive Officer. “Credit risk remains our greatest concern, with high unemployment and a weak real estate market resulting in continued elevated levels of past-due loans, non-performing loans and other real estate owned. As a mitigant to elevated credit risk, we have taken steps to reduce other risks, such as interest rate risk and liquidity risk. Reducing these risks came at a cost, however, which had an impact on our first quarter operating results. “The core business model of The First Bancorp remains the traditional spread business of net interest income – the difference between what we earn from loans and investments and what we pay for deposits and borrowed funds,” President Daigneault observed. “Net interest income was down $1.1 million or 9.5% in the first quarter of 2010 compared to the same period in 2009 and was primarily the result of the risk mitigation actions taken during the second half of “During the last nine months we have lowered the level of interest-earning assets to reduce liquidity and rollover risk,” President Daigneault stated, “which resulted in lower interest revenues. Average earning assets for the first quarter of 2010 were $47.1 million lower than for the same period in 2009. At the same time, we have extended the maturity of some liabilities to reduce interest rate risk, which led to higher interest costs. Because of these changes, however, we have less sensitivity to net interest income declining when interest rates begin to rise again. “We also provisioned $2.4 million for loan losses in the first quarter of 2010,” President Daigneault noted, “down $2.1 million from the $4.5 million provision made in the previous quarter but up $750,000 from the first quarter of 2009. As a result, the allowance for loan losses increased $646,000 or 4.7% in the first quarter and now stands at 1.53% of outstanding loans compared to 1.43% at December 31, 2009 and 0.99% at March 31, 2009. The increase in the allowance for loan losses is directionally consistent with the level of nonperforming loans and is a reflection of the weak national and local economies. “Non-performing loans stood at 2.46% on March 31, 2010 compared to 1.95% of total loans at December 31, 2009 and 1.32% on March 31, 2009,” President Daigneault said. “This compares to nonperforming loans at 3.59% for our peer group as of December 31, 2009, the latest peer data available. Net chargeoffs for the first three months of 2010 were $1.8 million or 0.76% of average loans on an annualized basis. This compares to net chargeoffs of 0.75% of average loans for the entire year in 2009 and 0.27% of average loans on an annualized basis for the first three months of 2009.” “In the first quarter of 2010, total assets increased $5.2 million or 0.4%,” observed the Company’s Chief Financial Officer, F. Stephen Ward. “The loan portfolio was down $17.5 million or 1.8%, with a drop due to the anticipated payoff of a large municipal loan. This payoff was partially offset by good growth in commercial and home equity loans. The investment portfolio has increased $24.1 million or 8.8% since December 31. We have also lowered our liquidity risk by continuing to shift the portfolio mix to securities available for sale from held to maturity securities, which were 44.3% and 55.7%, respectively, at March 31, 2010, compared to 3.8% and 96.2%, respectively, at March 31, 2009. During the past 15 months, we have also reduced credit risk in the investment portfolio by selling virtually all of our corporate securities. On the liability side of the balance sheet, low-cost deposits have declined only $4.0 million or 1.5% since December 31, and local certificates of deposit are down only $2.7 million or 1.2%. “Maintaining a strong equity capital base and remaining well capitalized continues to be the other major focus for The First Bancorp in these economic times,” Mr. Ward noted. “Since December 31, 2008, we have increased our total risk-based capital ratio from 11.13% to nearly 15.00% as of March 31, 2010. This is well above the well-capitalized threshold of 10.0% set by the FDIC and provides us with greater ability to ride out the current economic storm. It also provides additional opportunity to work with individuals and businesses as they struggle through these adverse economic conditions. “Good earnings and strong capital also enable us to continue to pay healthy cash dividends to our shareholders,” Mr. Ward said. “At 19.5 cents per share per quarter or $0.78 per share per year, our dividend yield is 4.89% based on our March 31, 2010 closing price of $15.94 per share. In our view, this is an extremely attractive yield in this period of very low interest rates. We paid out 81.3% of earnings in cash dividends in the first quarter of 2010 compared to 52.7% in the first quarter of 2009.” “Our operating ratios remain good,” said President Daigneault, “with a return on average tangible common equity of 11.15% for the first three months of 2010 compared to 16.43% for the first three months of 2009. Based upon December 31, 2009 data, our return on average equity was in the top 20% of all banks in our peer group, which had an average return of -4.30%. While our efficiency ratio continues to be an important component in our overall performance, it slipped to 49.06% for the first quarter compared to 40.12% in 2009. This was the result of lower revenues and not due to a significant increase in operating expenses. As of December 31, 2009, the average efficiency ratio for our peer group was 74.62%, which put us in the top 3% of all banks in the peer group. ”The First Bancorp’s shares were trading at a very healthy 1.62 times tangible book value at quarter end,” President Daigneault observed. “The March 31, 2010 closing price of $15.94 was up $0.52 or 3.4% from December 31, 2009, with a total return with dividends reinvested of 6.0%. In comparison, the S&P 500 had a total return with dividends reinvested of 5.4%, and the Russell 2000 and Russell 3000 indices, which we are included in, had total returns with dividends reinvested of 8.9% and 5.9%, respectively. Our performance lagged the KBW Regional Bank Index, however, which had a total return with dividends reinvested of 17.8%. ”Although the weak economy is presenting continued economic challenges, The First Bancorp’s performance continues to be much stronger than our peers,” President Daigneault concluded. “Our peers have posted net losses on average, as seen in their negative return on assets and negative return on equity, while we continue to show good earnings. We remain very well-capitalized, and we have been able to maintain our quarterly dividend at $0.195 per share, which we feel is important to our shareholders. In this period of elevated credit risk, however, we have taken steps to reduce other risks – interest rate risk, liquidity risk and rollover risk – which we expect will be positive for The First Bancorp in the long term.” The First Bancorp, headquartered in Damariscotta, Maine, is the holding company for The First, N.A. Founded in 1864, The First is an independent community bank serving Mid-Coast and Down East Maine with 14 offices in Lincoln, Knox, Hancock and Washington Counties. The Bank provides a full range of consumer and commercial banking products and services. First Advisors, a division of The First, provides investment advisory, private banking and trust services from two offices in Lincoln and Hancock Counties. The First Bancorp Consolidated Balance Sheets (Unaudited) In thousands of dollars except for per share amounts 3/31/2010 12/31/2009 3/31/2009 Assets Cash and due from banks $    11,731 $    15,332 $    15,815 Overnight funds sold - - - Securities available for sale 131,441 81,838 11,891 Securities to be held to maturity 165,024 190,537 297,215 Federal Home Loan Bank and Federal Reserve Bank stock, at cost 15,443 15,443 14,693 Loans held for sale 4,152 2,876 1,949 Loans 935,008 952,492 990,014 Less allowance for loan losses 14,283 13,637 9,805 Net loans 920,725 938,855 980,209 Accrued interest receivable 6,110 4,889 7,077 Premises and equipment 18,069 18,331 18,860 Other real estate owned 6,351 5,345 2,652 Goodwill 27,684 27,684 27,684 Other assets 29,814 30,264 20,455 Total assets $ 1,336,544 $ 1,331,394 $ 1,398,500 Liabilities Demand deposits $    61,371 $    66,317 $    56,162 NOW deposits 111,965 114,955 103,711 Money market deposits 84,694 94,425 111,904 Savings deposits 94,833 90,873 86,130 Certificates of deposit 228,670 212,893 246,464 Certificates $100,000 to $250,000 314,010 287,051 307,999 Certificates $250,000 and over 43,637 56,153 75,070 Total deposits 939,180 922,667 987,440 Borrowed funds 236,913 249,778 254,124 Other liabilities 11,909 11,011 12,336 Total Liabilities 1,188,002 1,183,456 1,253,900 Shareholders’ equity Preferred stock 24,631 24,606 24,532 Common stock 98 97 97 Additional paid-in capital 45,209 45,121 44,799 Retained earnings 78,919 78,450 75,766 Net unrealized loss on securities available-for-sale (108 ) (125 ) (328 ) Net unrealized loss on postretirement benefit costs (207 ) (211 ) (266 ) Total shareholders’ equity 148,542 147,938 144,600 Total liabilities & shareholders’ equity $ 1,336,544 $ 1,331,394 $ 1,398,500 Common Stock Number of shares authorized 18,000,000 18,000,000 18,000,000 Number of shares issued and outstanding 9,751,474 9,744,170 9,711,805 Book value per share $ 12.71 $ 12.66 $ 12.36 Tangible book value per share $ 9.87 $ 9.82 $ 9.51 The First Bancorp Consolidated Statements of Income (Unaudited) In thousands of dollars For quarters ended except for per share amounts 3/31/2010 12/31/2009 3/31/2009 Interest income Interest and fees on loans $ 11,150 $ 11,573 $ 12,927 Interest on deposits with other banks 2 - - Interest and dividends on investments 2,981 2,903 3,691 Total interest income 14,133 14,476 16,618 Interest expense Interest on deposits 2,480 2,469 3,645 Interest on borrowed funds 1,632 1,679 1,900 Total interest expense 4,112 4,148 5,545 Net interest income 10,021 10,328 11,073 Provision for loan losses 2,400 4,500 1,650 Net interest income after provision for loan losses 7,621 5,828 9,423 Non-interest income Investment management and fiduciary income 411 333 325 Service charges on deposit accounts 709 762 558 Net securities gains 2 - - Mortgage origination and servicing income 278 428 681 Other operating income 775 2,706 1,022 Total non-interest income 2,175 4,229 2,586 Non-interest expense Salaries and employee benefits 2,745 2,941 2,589 Occupancy expense 394 398 441 Furniture and equipment expense 581 573 569 FDIC insurance premiums 475 390 362 Net securities losses - 3 142 Other than temporary impairment charge - - 916 Amortization of identified intangibles 71 70 71 Other operating expense 2,016 2,391 1,697 Total non-interest expense 6,282 6,766 6,787 Income before income taxes 3,514 3,291 5,222 Applicable income taxes 830 629 1,494 Net Income $  2,684 $  2,662 $  3,728 Earnings per common share Net income, as reported 2,684 2,662 3,728 Less dividends and amortization of premium on preferred stock 337 337 150 Net income available to common $  2,347 $  2,325 $  3,578 Basic earnings per share $   0.24 $   0.24 $   0.37 Diluted earnings per share $   0.24 $   0.24 $   0.37 The First Bancorp Selected Financial Data (Unaudited) In thousands, of dollars For the three months ended except for per share amounts 3/31/2010 12/31/2009 3/31/2009 Summary of Operations Interest Income $    14,133 $    14,476 $    16,618 Interest Expense 4,112 4,148 5,545 Net Interest Income 10,021 10,328 11,073 Provision for Loan Losses 2,400 4,500 1,650 Non-Interest Income 2,175 4,229 2,586 Non-Interest Expense 6,282 6,766 6,787 Net Income 2,684 2,662 3,728 Per Common Share Data Basic Earnings per Share $ 0.24 $ 0.24 $ 0.37 Diluted Earnings per Share 0.24 0.24 0.37 Cash Dividends Declared 0.195 0.195 0.195 Book Value 12.71 12.66 12.36 Tangible Book Value 9.87 9.82 9.51 Market Value 15.94 $ 15.42 15.86 Financial Ratios Return on Average Equity (a) 8.69 % 8.46 % 12.63 % Return on Average Tangible Equity (a) 11.15 % 10.87 % 16.43 % Return on Average Assets (a) 0.82 % 0.80 % 1.11 % Average Equity to Average Assets 11.30 % 11.33 % 8.79 % Average Tangible Equity to Average Assets 9.22 % 9.23 % 6.76 % Net Interest Margin Tax-Equivalent (a) 3.51 % 3.54 % 3.68 % Dividend Payout Ratio 81.25 % 81.25 % 52.70 % Allowance for Loan Losses/Total Loans 1.53 % 1.43 % 0.99 % Non-Performing Loans to Total Loans 2.46 % 1.95 % 1.32 % Non-Performing Assets to Total Assets 2.20 % 1.80 % 1.23 % Efficiency Ratio 49.06 % 44.46 % 40.12 % AtPeriod End Total Assets $ 1,336,544 $ 1,331,394 $ 1,398,500 Total Loans 935,008 952,492 990,014 Total Investment Securities 296,465 272,375 309,106 Total Deposits 939,180 922,667 987,440 Total Shareholders’ Equity 148,542 147,938 144,600 (a) Annualized using a 365-day basis Use of Non-GAAP Financial Measures Certain information in this release contains financial information determined by methods other than in accordance with accounting principles generally accepted in the United States of America (“GAAP”). Management uses these “non-GAAP” measures in its analysis of the Company’s performance and believes that these non-GAAP financial measures provide a greater understanding of ongoing operations and enhance comparability of results with prior periods as well as demonstrating the effects of significant gains and charges in the current period. The Company believes that a meaningful analysis of its financial performance requires an understanding of the factors underlying that performance. Management believes that investors may use these non-GAAP financial measures to analyze financial performance without the impact of unusual items that may obscure trends in the Company’s underlying performance. These disclosures should not be viewed as a substitute for operating results determined in accordance with GAAP, nor are they necessarily comparable to non-GAAP performance measures that may be presented by other companies. In several places net interest income is calculated on a fully tax-equivalent basis. Specifically included in interest income was tax-exempt interest income from certain investment securities and loans. An amount equal to the tax benefit derived from this tax-exempt income has been added back to the interest income total, which adjustments increased net interest income accordingly. Management believes the disclosure of tax-equivalent net interest income information improves the clarity of financial analysis, and is particularly useful to investors in understanding and evaluating the changes and trends in the Company’s results of operations. Other financial institutions commonly present net interest income on a tax-equivalent basis. This adjustment is considered helpful in the comparison of one financial institution’s net interest income to that of another institution, as each will have a different proportion of tax-exempt interest from its earning assets. Moreover, net interest income is a component of a second financial measure commonly used by financial institutions, net interest margin, which is the ratio of net interest income to average earning assets. For purposes of this measure as well, other financial institutions generally use tax-equivalent net interest income to provide a better basis of comparison from institution to institution. The Company follows these practices. The following table provides a reconciliation of tax-equivalent financial information to the Company’s consolidated financial statements, which have been prepared in accordance with GAAP. A 35.0% tax rate was used in both 2010 and For the three months ended In thousands of dollars 3/31/2010 12/31/2009 3/31/2009 Net interest income as presented $ 10,021 $ 10,328 $ 11,073 Effect of tax-exempt income 560 608 574 Net interest income, tax-equivalent $ 10,581 $ 10,936 $ 11,647 The Company presents its efficiency ratio using non-GAAP information. The GAAP-based efficiency ratio is noninterest expenses divided by net interest income plus noninterest income from the Consolidated Statements of Income. The non-GAAP efficiency ratio excludes securities losses and other-than-temporary impairment charges from noninterest expenses, excludes securities gains from noninterest income, and adds the tax-equivalent adjustment to net interest income. The following table provides a reconciliation of between the GAAP and non-GAAP efficiency ratio: For the three months ended In thousands of dollars 3/31/2010 12/31/2009 3/31/2009 Non-interest expense, as presented $   6,282 $  6,766 $  6,787 Net securities losses - (3 ) (142 ) Other than temporary impairment charge - - (916 ) Adjusted non-interest expense 6,282 6,763 5,729 Net interest income, as presented 10,021 10,328 11,073 Effect of tax-exempt income 560 608 574 Non-interest income, as presented 2,175 4,229 2,586 Effect of non-interest tax-exempt income 47 46 46 Net securities gains 2 - - Adjusted net interest income plus non-interest income $ 12,805 $ 15,211 $ 14,279 Non-GAAP efficiency ratio 49.06 % 44.46 % 40.12 % GAAP efficiency ratio 51.51 % 46.48 % 49.69 % The
